Citation Nr: 1106934	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active 
service from September 7, 1971, to October 18, 1971, and from 
June 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Although the RO characterized the underlying disorder at issue as 
service connection for posttraumatic stress disorder, the record 
reflects that unappealed rating decisions dated in April 1984, 
July 1988, April 2002, and August 2004 denied service connection 
for a variety of psychiatric disorders that included 
posttraumatic stress disorder (PTSD), panic disorder, and nervous 
disorder.  The Board has accordingly recharacterized the 
disability at issue.  See generally, Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

On his VA Form 9 received in June 2006, the Veteran requested a 
Board hearing to be held at the Board's offices in Washington, 
DC.  He was scheduled for such a hearing to take place in January 
2011, but in November 2010, he informed VA that he desired to 
have a Board Videoconference hearing in lieu of an in-person 
hearing.

In order to accommodate the Veteran's request for a Board 
Videoconference hearing, the Board will remand the case.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board Videoconference hearing.  He should 
be notified of the date and time of the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

